         

Exhibit 10.46
NON-EMPLOYEE DIRECTOR NONQUALIFIED STOCK OPTION AWARD AGREEMENT1
The Shaw Group Inc.
2008 Omnibus Incentive Plan
This Nonqualified Stock Option Award Agreement (“Agreement”) dated as of [Insert
Grant Date]2 (the “Grant Date”) is entered into between The Shaw Group Inc. (the
“Company”) and [Insert Recipient’s Name] (the “Recipient”) pursuant to the The
Shaw Group Inc. 2008 Omnibus Incentive Plan (as the same may hereafter be
amended, supplemented or otherwise modified, the “Plan”).
THE PARTIES HERETO AGREE AS FOLLOWS:
1. Incorporation of Plan Provisions. The Option evidenced hereby is made under
and pursuant to the Plan, a copy of which is available from the Company’s
Secretary and incorporated herein by reference, and the Option is subject to all
of the provisions thereof. Capitalized terms used herein without definition
shall have the same meanings given such terms in the Plan. The Recipient
represents and warrants that he or she has read the Plan and is fully familiar
with all the terms and conditions of the Plan and agrees to be bound thereby.
2. Grant of Option. In consideration of the Recipient’s service on the Board of
Directors (the “Board”) of the Company, the Company hereby grants to the
Recipient an option (the “Option”) under the Plan to purchase a total of [Insert
# Options] shares of the Company’s no par value common stock (the “Shares”),
subject to the following terms and conditions:
(a) The Option is a nonqualified stock option or NQSO (as defined in the Plan)
that is not intended to be governed by Section 422 of the Internal Revenue Code,
as amended (the “Code”).
(b) The Exercise Price of the Option is [Insert $ Price]3 per Share.
3. Exercise of Option.
(a) Subject to earlier forfeiture of the Option as set forth below and in the
Plan, the Option shall fully vest on the first anniversary of the Grant Date and
may be exercised by the Recipient at any time and from time to time thereafter.
(b) In the event that the Recipient ceases to be a member of the Board prior to
the vesting of the Option, the Option shall be forfeited.
(c) Notwithstanding any other provision of this Agreement or the Plan, the
Option may not be exercised unless, at the date of exercise, (i) a registration
statement under the Securities Act of 1933, as amended, relating to the Shares
covered by the Option shall be in effect or (ii) an exemption from registration
is applicable to the Shares in the opinion of counsel for the Company.
4. Termination of Option. Except as otherwise provided herein, the Option shall
terminate upon the expiration of 10 years from the Grant Date.
 

      1   This form is for non-employee Directors only.   2   The date on which
the Option evidenced hereby was granted.   3   The Fair Market Value per share
on the Grant Date.

 

 



--------------------------------------------------------------------------------



 



5. Rights Prior to Exercise of Option. The Recipient shall have no rights as a
stockholder with respect to the Shares subject to the Option until the exercise
of his or her rights hereunder and the issuance and delivery to Recipient of a
certificate or certificates evidencing such Shares.
6. Miscellaneous.
(a) No Representations or Warranties. Neither the Company nor the Committee nor
any of their representatives or agents has made any representations or
warranties to the Recipient with respect to the income tax or other consequences
of the transactions contemplated by this Agreement, and the Recipient is in no
manner relying on the Company, the Committee or any of their representatives or
agents for an assessment of such tax or other consequences.
(b) Investment. The Recipient hereby agrees and represents that the Option and
any purchase of the Shares under the Option is for the Recipient’s own account
for investment purposes only and not with a view of resale or distribution
unless such Shares acquired pursuant to the Option are registered under the
Securities Act of 1933, as amended.
(c) Stock Issuance. The exercise by the Recipient of the Option granted herein
will not become final nor will Shares be issued pursuant thereto unless such
exercise fully complies with the requirements of the Plan and all applicable
Federal, state and local laws.
(d) Necessary Acts. The Recipient and the Company hereby agree to perform any
further acts and to execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.
(e) No Transfer. The Option may not be assigned, encumbered or transferred,
except by will or the laws of descent and distribution in the event of death of
the Recipient or pursuant to a qualified domestic relations order pursuant to
the Code or the Employee Retirement Security Act of 1974, as amended.
(f) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially enforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.
(g) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Recipient shall not operate or be construed as a waiver of any
subsequent breach by the Recipient.
(h) Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Recipient and any
heir, legatee, legal representative or other permitted assignee of the
Recipient. This Agreement shall be interpreted under, governed by and construed
in accordance with the laws of the State of Louisiana.
(i) Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.
(j) Amendment. This Agreement may be amended by written agreement of the
Recipient and the Company, without the consent of any other person.

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.

                  COMPANY:    
 
                THE SHAW GROUP INC.    
 
                /s/ Dirk J. Wild                   Dirk J. Wild         Senior
Vice President and         Chief Human Resources Officer    
 
                RECIPIENT:    
 
                                    [Insert Recipient’s Name]    

 

- 3 -